Citation Nr: 0407422	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  99-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable evaluation for malaria.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1944 to November 
1946, February 1947 to January 1950, and from September 1950 
to May 1951.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to a 
compensable evaluation for malaria.  The veteran appealed 
this determination.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in March 2003 to allow the Agency of Original 
Jurisdiction (AOJ) to conduct review of the case under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Pub. L. 106-475 (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, and 5107).  The case has now returned for 
further appellate review.


FINDINGS OF FACT

1.  Evidence sufficient for an equitable determination on the 
issue decided below has been obtained.

2.  There is no lay or medical evidence of active malaria or 
any residuals of prior malaria.


CONCLUSION OF LAW

A compensable evaluation is not warranted for malaria.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.88b, 
Diagnostic Code 6304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The recent 
publication of new regulations implementing the VCAA does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of June 2003, VA informed the 
appellant of the actions he must take and the type of 
evidence required in order to establish his claim for a 
compensable evaluation for malaria, as well as of his and 
VA's respective duties in developing this evidence.  This 
letter informed him of the need for lay/medical evidence that 
would show that his symptoms of malaria had increased in 
severity.  This letter also notified the appellant of the 
type of actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The June 2003 letter 
informed him of the development that would be completed by VA 
in substantiating her claim, to include obtaining pertinent 
medical records.  Finally, this letter requested that the 
appellant submit all pertinent evidence in his possession to 
VA as soon as possible.  In addition, the RO provided initial 
adjudication of this claim under the provisions of the VCAA 
in compliance with the Board's remand of March 2003.  The 
appellant was notified of this initial adjudication under the 
VCAA in a Supplemental Statement of the Case (SSOC) issued to 
him in September 2003.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004)

In the Statement of the Case (SOC) issued in July 1999 and 
SSOC issued in September 2003, VA specifically notified the 
appellant of the evidence that it had considered.  The letter 
of June 2003 also provided the veteran with notification of 
the evidence in the possession of VA.  The SOC and SSOC 
informed him of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  Specifically, the SOC 
and SSOC notified the appellant of the relevant law and 
regulations governing its duty to assist and the regulations 
governing the award of an increased evaluation for malaria.  
He was given an opportunity to comment on these laws and 
regulations.  Based on the above analysis, the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have 
been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
military records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The appellant has not asserted that he 
received any treatment in recent years from a U. S. 
government source (to include the VA), or that he filed a 
claim for workers' compensation benefits with the Department 
of Labor.  In a written statement of March 1998, the veteran 
did reveal that he had retired on his Social Security 
pension.  However, he has not indicated that he ever filed a 
claim for Social Security Administration (SSA) disability 
benefits.  That is, he has not claimed that he is receiving 
SSA benefits due to disabilities that prevent him from 
gainful employment, which would require the SSA to obtain 
relevant medical evidence.  Thus, there is no indication that 
other Federal department or agency records exist (pertinent 
to the issue decided below) that should be requested.  See 
38 U.S.C.A. § 5106.  

The veteran has not been afforded a VA compensation 
examination in connection with his current claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Regulations 
at 38 C.F.R. § 3.159(c)(4) require VA to obtain a 
compensation examination in situations when "it is necessary 
to decide a claim."  This regulation defines such a 
situation to exist when:  1) the record contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; 2) the 
record establishes that the veteran suffered an event, 
injury, or disease during active service; or had a disease or 
symptoms during an applicable presumptive period, and has the 
required active service; or 3) the record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  Items (2) and (3) are 
not applicable to the current case as they discuss situations 
determining the initial grant of service connection for a 
disability, not an evaluation of a disability that has 
already been granted service connection.  The current case 
concerns a reevaluation of a disorder that has a long 
established connection to military service.  Therefore, the 
provisions of item (1) are the regulatory criteria applicable 
in determining whether a VA compensation examination is 
warranted in the current situation.

In written contentions submitted directly to the Board in 
March 2004, the veteran's representative argued that 

...the veteran contends that his service 
connected malaria is more severe, and 
that a compensable evaluation is 
warranted.  The veteran contends that his 
service connected malaria has gotten 
worse, therefore, we contend that the 
veteran should be accorded a complete and 
contemporaneous medical examination to 
determine the extent and severity of his 
service connected malaria.  

However a review of the statements submitted directly by the 
veteran reveals he argues that a compensable evaluation for 
his malaria should be awarded as this disease "stays in your 
blood for life."  He also claimed that his malaria resulted 
in a number of disorders with which he currently suffers, to 
include Crohn's disease, asthmatic bronchitis, 
cerebrovascular accident, and a seizure disorder.  These 
secondary service connection claims were denied in a rating 
decision issued in January 2002.  The veteran failed to 
appeal these issues.  The veteran has not presented any lay 
evidence from himself or others that in recent years he has 
experienced relapsed symptomatology of his malaria.  The 
veteran did identify treatment from a private source and 
these records were obtained in May 1998.  These records fail 
to reveal any symptomatology that the healthcare provider 
associated with malaria, any laboratory results that report 
parasites in the veteran's blood, or any current diagnosis 
for malaria.  As there is no competent lay or medical 
evidence that the veteran's malaria has resulted in any 
current symptomatology, VA examination is not authorized 
under the provisions of 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The representative has argued that a VA compensation 
examination is required in the current case based on the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In 
this decision, the Court ruled that when a veteran claims 
that his condition is worse than originally rated, and 
available evidence is too old for adequate evaluation of the 
veteran's current condition, VA's duty to assist requires 
obtaining a VA compensation examination.  The facts of this 
case reveal that the veteran had not been examined for his 
service-connected disability since 1950 and no current 
treatment records discussed this disorder.  He then provided 
testimony before VA that described his current symptomatology 
that had increased since 1950.  Id. at 282, 283.  The Board 
finds that the Court's holding is identical to the 
requirements of 38 C.F.R. § 3.159(c)(4).  Both require the 
claimant to provide at least lay evidence of current 
symptomatology before VA's duty to assist mandates a VA 
compensation examination.  As the veteran has not submitted 
lay evidence of any current symptoms associated with his 
service-connected malaria, a VA compensation examination is 
not required in this case.

The latest treatment records in the claims file were obtained 
in May 1998, approximately six years ago.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (VA has a continuing 
obligation to obtain all relevant and pertinent records, and 
a claimant does not have to request a particular record in 
order for the duty to assist to arise.); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Held that a two year old 
examination was too remote in time to adequately support a 
decision in an appeal for an increased evaluation.)  However, 
the RO has attempted to obtain more recent treatment records 
in its letter issued to the veteran in June 2003.  This 
letter clearly informed the veteran of his responsibility in 
identifying pertinent medical records and providing the 
appropriate release document so that VA could obtain these 
records.  The veteran failed to respond to this letter.  In 
August 2000, the veteran's representative informed the RO 
that the veteran was withdrawing his request for a hearing 
before VA.  The representative commented that:

[The veteran] feels that the VA is just 
playing a game with [him] trying to wear 
them down so they no longer want to put 
up a fight.  [The veteran] is requesting 
that his claim just be sent to Washington 
D.C. to the BVA for their decision.

Based on the response of August 2000 and the veteran's lack 
of cooperation in subsequent attempts by VA to substantiate 
his claim, the Board finds that there is no reasonable 
possibility that further assistance would substantiate the 
veteran's claim and any further development (to include 
obtaining a VA examination or VA/private treatment records) 
would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 5103A(b); 
38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records...); see also Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.) 

In the current case, the veteran has identified private 
treatment and these records were obtained in May 1998.  No 
other source of treatment has been identified and the veteran 
has failed to cooperate in the development of subsequent 
treatment records from the identified source.  The SOC of 
July 1999 and VA's letter of June 2003 informed the veteran 
that these private records had been reviewed in connection 
with his current claim.  As VA has obtained all identified 
pertinent records, there is no duty to inform the appellant 
of its inability to obtain the identified private medical 
evidence.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  

The appellant requested a hearing before VA in March 2000.  
However, he withdrew this hearing request in August 2000.  As 
noted above, the Board remanded this case for development in 
March 2003.  According to the Court's holding in Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998), a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order.  The Board instructed the 
RO in March 2003 to ensure that all development actions 
required by the VCAA and duty to assist laws/regulations had 
been completed, inform the veteran of the changes in the duty 
to assist laws/regulations, and readjudicate the current 
claim under the provisions of the VCAA.  The RO issued 
notification in compliance with the VCAA in its letter of 
June 2003.  Initial adjudication of this issue under the VCAA 
was conducted in September 2003.  Therefore, the Board finds 
that the RO's actions have fully complied with its directives 
of the March 2003 remand.  By letter of January 2004, VA 
informed the appellant that his case was being forwarded to 
the Board and, in effect, that it would not undertake any 
further development in this claim.  Based on the above 
analysis, the Board finds that VA has fulfilled its duty to 
assist the appellant in the development of the claim decided 
below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in June 2003 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, this 
letter also clearly informed him that he could take longer 
than 30 days to submit this evidence if required.  
Regardless, provisions of the Veterans Benefits Act of 2003 
now allow VA to complete decisions prior to the one year 
appeal period under 38 U.S.C.A. § 5103(b)(1).  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103(b)(3)).  This provision was made retroactively 
effective from November 9, 2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In the current 
case, there is no indication that any further development 
(especially in light of the veteran's lack of cooperation) 
would change the outcome of this appeal.  The available lay 
and medical evidence does not indicate recurrent 
symptomatology associated with malaria.  As discussed above, 
a medical opinion in this case is not warranted.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Evaluation of Malaria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2002).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code that 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  However, 38 C.F.R. 
§ 4.14 does not prevent separate evaluations for the same 
anatomic area under different diagnostic codes that evaluate 
different functional impairments.  See Estaban v. Brown, 6 
Vet. App. 259 (1994).  

The veteran's malaria is currently rated noncompensable 
effective from February 11, 1947, under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.88b, Diagnostic Code 6304.  
Under this criteria, malaria as an active disease is to be 
rated 100 percent disabling.  A relapse of malaria must be 
confirmed by the presence of parasites in blood smears.  
Otherwise, residuals of malaria (such as liver or spleen 
damage) are to be evaluated under the appropriate diagnostic 
code for those systems.

As noted above, the veteran has not presented any lay 
evidence of recurrent symptomatology associated with his 
malaria.  He appears to contend that the parasites that cause 
symptomatic episodes of malaria "stays in your blood for 
life," and this fact alone warrants a compensable 
evaluation.  

A review of the service medical records reveals that the 
veteran was seen in June, July, and September 1945 for 
symptoms of fever, chills, body aches, and headaches.  A 
blood smear in June 1945 was positive for plasmodium vivax 
parasites.  The diagnosis was benign tertian malaria.  
Comprehensive physical examinations in October 1946 and 
February 1947 found his abdomen normal.  Comprehensive 
physical examinations of January 1950, September 1950, and 
May 1951 found his abdomen, spleen, and liver had no 
significant abnormalities.  Some of these examinations found 
only one defect, which was pes planus (flat feet).  No other 
defects were reported in the summary of these examinations.  

The veteran was given a VA compensation examination in April 
1956.  He reported a history of symptomatic episodes of 
malaria in 1945 and 1946.  However, he acknowledged that he 
had been asymptomatic since that time.  On examination, there 
was no significant lymphadenopathy and the spleen was not 
enlarged.  There were no significant abnormalities found with 
the digestive system.  Results of a blood smear indicated 
that no malarial parasites were seen.  The diagnoses included 
"not found - residuals of malaria."

Private treatment records dated from the mid to late 1990s 
were obtained in May 1998.  These records noted treatment for 
vision, cardiovascular, intestinal, genito-urinary, and 
pulmonary complaints.  In December 1997, an outpatient record 
noted that the veteran's testing had revealed an increased 
level of prostate-specific antigen.  A urology consultation 
indicated that the veteran's prostate felt benign.  A biopsy 
was recommended.  A pathology report dated in early January 
1998 indicated that tissue taken from the veteran's prostate 
revealed benign features with focal inflammation and atrophic 
type change, no evidence of a malignancy.  In mid-January 
1998, the veteran was seen for complaints of fever, chills, 
headaches, urinary dribbling, and diffuse myalgia.  He 
indicated that these symptoms had existed for the past 24 
hours.  On examination, the veteran was shivering.  His 
abdomen was soft with tenderness in the suprapubic area.  The 
diagnoses were prostatitis versus urinary tract infection and 
urinary retention.  A kidney, ureter, and bladder 
radiological study indicated that no intrarenal 
calcifications or ureteral calculus were found.  There were 
some vascular calcifications in the left upper quadrant and 
within the pelvic area.  The impression was mild abdominal 
ileus (obstruction of the intestine).

The private treatment records reveal an episode of symptoms 
in January 1998 similar to those noted during the veteran's 
treatment for malaria in 1945.  However, the 1998 episode was 
attributed by his treating physician to prostatitis and other 
urinary disorders.  The diagnosis of prostatitis was 
corroborated by the pathology report of early 1998 and the 
only abnormality noted on the abdominal radiological study of 
January 1998 was a mild obstruction of the intestine.  In 
fact, this latter study failed to find any abnormality with 
the veteran's liver or spleen.  The blood smears of 1956 
ruled out the existence of malarial parasites and there has 
been no recent blood evidence that would confirm their 
current existence.  As the medical opinion of January 1998 
has associated the veteran's symptoms with prostatitis, and 
diagnostic testing has confirmed inflammation in the prostate 
along with mild intestinal obstruction, there is no medical 
evidence that the veteran currently suffers with any residual 
of malaria.  There is no objective medical evidence of record 
that the veteran suffers any type of liver or spleen 
abnormality, let alone, that such abnormalities were the 
result of his in-service malaria.

As there is no lay or medical evidence of any current 
residuals from the veteran's episode of malaria, the 
preponderance of the evidence is against the award of a 
compensable evaluation under Code 6304.  The doctrine of 
reasonable doubt is not for application as the evidence in 
the current claim is not in equipoise.  See 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3, Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

(Continued on next page.)




ORDER

Entitlement to a compensable evaluation for malaria is 
denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



